DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/21/2020 is acknowledged.  Claims 8-17 are pending examination as discussed below.
Claims 1-7 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 14 and 15 recite the limitation "the exudates" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes the introduction of “exudates” in claim 12 and will interpret claims 14 and 15 as dependent on claim 12.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US Pub No. 2003/0150587).

Regarding Claim 8, Li discloses a process for producing an aluminum sheet product ([0030] lines 1-4 anticipating the claimed “a method of producing a metal strip”) in which molten metal from a reservoir ([0030] lines 4-6 anticipating the claimed “providing a molten metal”) is In re Petering and MPEP § 2131.03).

	Regarding Claim 10, Li discloses all of the claim limitations as set forth above for claim 8 and further discloses molten aluminum is used to form the cast metal article ([0033]) which takes the form of an aluminum alloy sheet upon exiting the hot mill ([0041] anticipating the claimed “wherein the cast metal article is an aluminum alloy sheet”).

	Regarding Claim 11, Li discloses all of the claim limitations as set forth above for claim 10 and further discloses that it is important for automotive application to use 5XXX aluminum alloys ([0042] lines 10-14) and any aluminum alloy which may be continuously cast and rolled into a sheet product can be produced in accordance with the invention including AA2XXX, 6XXX, and 7XXX series ([0062] anticipating the claimed “wherein the aluminum alloy sheet 

	Regarding Claim 13, Li discloses all of the claim limitations as set forth above for claim 8, and further discloses molten metal is metered through a nozzle into an advancing mold created by revolving belts ([0030] lines 5-8 anticipating the claimed “wherein the continuous casting step comprises injecting the molten metal from a molten metal injector nozzle into a casting cavity”) in which the advancing mold is created by revolving belts turned by means of rolls ([0030] lines 8-10, Figure elements 20 and 22 anticipating the claimed “defined by a pair of moving opposed casting surfaces”) and belts are chilled using coolant spray to solidify aluminum into a continuous slab ([0030] lines 10-12, Figure element 15 anticipating the claimed “to form the continuously cast metal article”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub No. 2003/0150587).

Regarding Claim 9, Li discloses all of the claim limitations as set forth above for claim 8 and further discloses a slab entering the hot mill will have temperatures of about 800°F to 1100°F (calculated to be about 427°C to 593°C [0039] lines 16-21 teaching the claimed “wherein the hot rolling temperature is from about 450°C to about 600°C”).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	
Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub No. 2003/0150587) as applied to claim 10 above, and further in view of Unal ‘816 (US Pub No. 2015/0071816).

Regarding Claim 12, Li does not disclose a first surface of the aluminum alloy sheet comprising a width, wherein the first surface comprises an average of exudates in an amount of 50 exudates or less per cm2 across the width of the first surface.
However, Unal ‘816 defines near surface to mean from the surface of the final product – the product after casting, hot or cold rolling, and/or batch annealing – to a depth of about 37 micrometers below the surface of the final product ([0079] teaching the claimed “a first surface of the aluminum alloy sheet comprising a width”). Unal ‘816 also defines large particles as those with an equivalent diameter of 3 micrometers or more ([0080]). Unal ‘816 defines substantially free of large particles such that at least 90% of the total quantity of particles have an equivalent diameter less than 3 microns ([0082]). Unal ‘816 further defines substantially free in some embodiments to be at least 91%, in some embodiments to be at least 93%, in some embodiments to be at least 95%, in some embodiments to be at least 97%, in some embodiments to be at least 98%, and in some embodiments to be at least 99% ([0082]). From this definition and trend, the examiner interprets the amount of large particles on the surface of the cast product of Unal ‘816 to be as close to zero as possible. Unal ‘816 discloses the near surface of an aluminum alloy strip that is substantially free of large particles having an equivalent diameter of at least 50 micrometers ([0134] teaching the claimed “wherein the first surface comprises an average of exudates in an amount of 50 exudates of less per cm2 across the width of the first surface”). Unal ‘816 teaches that a surface substantially free of large particles requires a particular cleaning frequency associated with cupping and ironing a strip that is less than a surface that is not substantially free of large particles ([0138]).
Additionally, Li discloses a programmable logical controller which changes temperature conditions based on grain structure and texture measurements ([0038]). Li teaches that care must be taken to prevent formation of coarse grains which are detrimental to formability and produce undesirable earing ([0044]).
2 as taught by Unal ‘816 in order to reduce cleaning frequency, increase formability, and maintain desirable earing.

Regarding Claim 14, modified Li discloses all of the claim limitations as set forth above for claim 12 and further discloses the surface of the aluminum alloy strip is substantially free of large particles having an equivalent diameter of at least 50 micrometers (Unal ‘816 [0134] teaching the claimed “wherein the exudates have an average diameter of from about 50 µm to about 300 µm”). The examiner interprets the large particles as the exudates, where the range of ≥50 µm overlaps with 50 µm to 300 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	
	
Regarding Claim 15, modified Li discloses all of the claim limitations as set forth above for claim 12 but does not disclose wherein the exudates comprise iron-containing intermetallic particles.
However, Unal ‘816 discloses the composition of the aluminum alloy strip is hypereutectic and includes at least 0.8 wt% Mn, at least 0.6 wt% Fe, or both 0.8 wt% Mn and 0.6 wt% Fe ([0070] teaching the claimed “the exudates comprise iron-containing intermetallic compound”). Based on the selection of alloying elements, one of ordinary skill in the art would understand that the aluminum product contains intermetallic compounds of aluminum and manganese (Al-Mn), or aluminum and iron (Al-Fe) due to the heating during the processes of casting, hot-rolling, and possible annealing. The large particles disclosed by Unal ‘816, 
Therefore it would have been obvious to one of ordinary skill in the art that the composition disclosed by Unal ‘816 would result in large particles (i.e. exudates) containing iron-based intermetallic particles due to the composition of the aluminum alloy.


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub No. 2003/0150587) as applied to claim 8 above, and further in view of Unal '350 (US Pub No. 2005/0211350).

Regarding Claim 16, Li does not disclose a step of quenching the cast metal article after the continuous casting step and before the hot rolling step.
However, Unal ‘350 teaches a continuously cast aluminum alloy strip is preferably quenched from between 900°F and 1050°F prior to the hot or warm rolling step to a temperature between 400°F and 900°F ([0075] teaching the claimed “further comprising a step of quenching the cast metal article after the continuous casting step and before the hot rolling step”). Unal ‘350 teaches that quenching results in finer grain size of the strip ([0075]) and high surface quality due to rapid increase and decrease of temperature ([0084]).
Therefore it would have been obvious for one of ordinary skill in the art to add a quenching step taught by Unal ‘350 to the continuous casting process disclosed by Li before the hot rolling step in order to decrease grain size and increase surface quality of the cast metal article.

Regarding Claim 17, modified Li discloses all of the claim limitations as set forth above for claim 16. Li further discloses the slab from caster may be heated to a temperature of 800°F 
Given the modification of the addition of the quenching step, it would have additionally been obvious for one of ordinary skill in the art to add a reheating step to further improve the texture and grain structure of the cast metal article while reducing need for an annealing step.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (1) US Patent No. 5,244,516.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARENA J EDUN whose telephone number is (571)272-0985.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/K.J.E./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735